FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



PINGPING CHEN,                                    No. 08-73159

               Petitioner,                        Agency No. A096-049-924

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Pingping Chen, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and we deny the petition

for review.

        Given the problems the agency identified regarding Chen’s documentary

evidence and testimony, the record does not compel reversal of the agency’s

adverse credibility finding. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003) (upholding adverse credibility finding that went to key elements of the

asylum claim, including identity); Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th

Cir. 2005) (upholding adverse credibility finding where testimony lacked the

requisite “ring of truth”). Accordingly, in the absence of credible testimony,

Chen’s asylum and withholding of removal claims fail. See Farah, 348 F.3d at

1156.

        Because Chen’s CAT claim is based on the same testimony found to be not

credible, and she does not point to any evidence that shows it is more likely than

not that she will be tortured if returned to China, her CAT claim also fails. See id.

at 1156-57.

        PETITION FOR REVIEW DENIED.




                                           2                                     08-73159